EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The present action is issued to correct the punctuation in amended claims 18, 38, 39, 42, and 44.
Authorization for this examiner’s amendment was given in an interview with Mark St. Amour on 24 December 2020.
The application has been amended as follows: 
In claim 18, line 11, the phrase “nominal value, respectively”, has been replaced with – respective nominal value –.
In claim 18, line 13, the word “on” has been replaced with – one –.
In claim 18, line 14, before the word “nominal”, the word – respective— has been inserted.
In claim 32, line 5, before the word “nominal”, the word – respective— has been inserted.
In claim 32, line 6, the word “of“ has been deleted.
In claim 38, line 8, the phrase “nominal value, respectively”, has been replaced with – respective nominal value –.
In claim 39, line 7, the phrase “nominal value, respectively”, has been replaced with – respective nominal value –.
In claim 40, line 6, the word “of“ has been deleted.
In claim 41, line 5, the phrase “nominal value”, has been replaced with – respective nominal value, –.
In claim 41, line 8, the word “of” has been deleted.
In claim 42, line 7, the phrase “nominal value, respectively”, has been replaced with – respective nominal value –.
In claim 42, line 10, before the word “nominal”, the word – respective— has been inserted.

In claim 44, line 7, the phrase “nominal value, respectively”, has been replaced with – respective nominal value –.
In claim 44, line 10, before the word “nominal”, the word – respective— has been inserted.
In claim 45, line 5, before the word “nominal”, the word – respective— has been inserted.
In claim 45, line 6, the word “of” has been deleted.
In claim 46 line 5, before the word “nominal”, the word – respective— has been inserted.
In claim 46, line 6, the word “of” has been deleted.

The following is an examiner’s statement of reasons for allowance: the limitations of a control device configured for non-simulaneous activation and for additional pump switching on beneath a minimum pressure as in claims 18, 38, 39, 42 and 43 and of switching off pumps at a second maximum value as in claims 35, 40 and 45 and of the leak warning an pressure minimum of claims 37, 41 and 47 are not shown in or suggested by the prior art in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        19 January 2021